Webb Hubbell, Chief Justice, dissenting. Appellant’s counsel had only three weeks’ notice that he was to defend in Ashley County a case involving a potential life sentence. He had only three days’ notice that there was medical evidence that could be the basis for an insanity defense. Although the majority correctly rely on Russell v. State, 262 Ark. 447, 559 S.W.2d 7 (1977), I believe a continuance was in order. If appellant’s counsel had done nothing to prepare for trial, he could have argued greater prejudice, but he did what a good lawyer should do — prepare for trial with what he had. Appellant should not be prejudiced because his lawyer worked hard on short notice to get ready for trial. Purtle and Hollingsworth, JJ., join in this dissent.